Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (U.S. Patent No. 2,217,972).
For claim 1, Smith discloses a fishing weight attachment device adapted to receive at least one fishing weight and attach to a fishing line (as discussed in Page 1, Col. 1, line 38-Col. 2, line 2), the fishing weight attachment device (as shown in Fig. 9) comprising: a wire frame (Fig. 9: 12); a mounting coil (Fig. 9: 14, 16) formed in the wire frame that enables the device to attach to the fishing line by positioning the fishing line through the mounting coil (Fig. 8 shows the line L passing through 14, 16); 10a locking element (Fig. 9: 24a) formed in the wire frame adjacent the mounting coil, the locking element comprising a pair of loops (Page 2, Col. 1, lines 8-9: “clamp member 24 which normally consists of a double coil”) in the wire frame, wherein the fishing line may be frictionally engaged between the pair of loops so that the wire frame does not slide along the fishing line (as shown in use in Fig. 8); and a means (Fig. 9: 17, 18) for removably mounting the at least one fishing weight on the wire frame (as shown in Fig. 9 and Page 1, Col. 2, lines 42-52).
 For claim 2, Smith shows the fishing weight attachment device of claim 1, wherein the mounting coil (Fig. 9: 14, 16) is in the form of a plurality of spaced loops (Page 1, Col. 2, lines 36-38). 
For claim 3, Smith shows the fishing weight attachment device of claim 1, wherein the means (Fig. 9: 17) for removably mounting comprises a first elongate portion (Fig. 9: 18) shaped to extend through a bore (Fig. 9: 22) of the fishing weight (as shown in use in Fig. 8: S), and a second elongate portion (Fig. 9: 17) that extends to a releasable closure that removably engages the first elongate portion (as shown in Fig. 9 and Page 1, Col. 2, lines 42-52).  
For claim 4, Smith shows the fishing weight attachment device of claim 1, wherein the mounting coil (Fig. 9: 14, 16) is in the form of a helix which defines an axis (an axis through the center of both 14, 16) about which a plurality of spaced loops are disposed (as shown in Fig. 9 and Page 1, Col. 2, lines 36-38).  
For claim 5, Smith shows the fishing weight attachment device of claim 4, wherein the locking element (Fig. 9: 24a) is 10positioned adjacent the mounting coil (Fig. 9: 14, 16) and beneath the axis of the mounting coil (as shown in Fig. 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krull (U.S. Patent No. 3,514,891) shows a fishing weight attachment device including wire frame with a helical mounting coil; Metzler (U.S. Patent No. 2,425,069) shows a fishing weight attachment device including wire frame with a mounting coil; and Rosenquist (U.S. Patent No. 2,135,847) shows a fishing weight attachment device including a wire frame with a mounting coil and a locking element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643